DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 7-12) and Species A - Fig. 4 in the reply filed on 2/08/22 with traverse is acknowledged.  Claims 1-6, 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  It is noted that claim 12 is severely indefinite reciting increasing before increasing which is circular and unclear, but the recitations concerning the speed of the low-pressure expansion unit being after the high-pressure expansion unit appear to be drawn to non-elected species B and is therefore withdrawn with claims 1-6.  If the applicant believes that the claimed recitations describe the elected species, the applicant is recommended to amend the claim to eliminate the indefinite language and to provide a showing of how the subject matter is directed to the elected species.  
The traversal is on the ground(s) (page 1-2) that the species share some feature of an initial start up step that is not in the prior art.  This is not found persuasive because the feature is not claimed in the independent claims and the lack of unity showing only needs to show that the commonly claimed features are known in the prior art.  The requirement is still deemed proper.  Further, the traversal (page 2-3) are that both groups claim “a controller which generates an opening rate command for the expansion unit entrance valve by performing a feedback control so that the rotation speed of the expansion unit entrance valve, at start-up and stop of the expansion unit”.  This is incorrect and unpersuasive since the method claim 7 does not require the controller to perform an opening rate command but merely recites a controller which controls operations associated with the feed line and the refrigerant circulation line and therefore the groups do not share the alleged features and therefore the lack of unity is proper by showing that the shared features are known in the art. Lastly, the evidence below in the rejection shows that the prior art teaches the features of claim 7 and therefore the claims cannot share a special technical feature over the prior art and therefore the requirement is made FINAL.
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Drawings
The drawings were received on 4/8/22.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 7, the recitation, “a turbine type” is indefinite since it is unclear what characteristics or features are of such a “type” and therefore unclear what the claim includes and excludes. 
	In regard to claim 8, the recitation, “before start-up” is indefinite since there is already a start-up recited in claim 7 and it is unclear if this is the same or another start-up.
The recitation, “the initial cooling” lacks proper antecedent basis and there is no way to determine what is and is not being referenced.
	The recitation, “has the predetermined initial cooling flow rate is introduced into the expansion unit” is not proper grammar and it is not clear why the recitation includes “is”.
	In regard to claim 9, the recitation, “wherein at start-up” is indefinite since there is already a start-up recited in claim 7 and it is unclear if this is the same or another start-up.
The recitation, “the expansion unit, at start-up” is indefinite since there is already a start-up recited in claim 7 and it is unclear if this is the same or another start-up.
The recitation, “maximum rotation speed” is unclear since it is unclear what the speed must be higher than.  Terms like tallest, smallest, biggest and maximum are relative and undefined without a clear definition of what they are compared to.  Further the disclosure does not describe how to determine what definitely what speed may and may not be considered a maximum in this context.
The recitation “a feedback control” is indefinite as it is not clear if this is referencing the previously recited feedback control of claim 7 or is some other control and it is not clear what is included and excluded.
The recitation, “the second opening rate command which is smaller” is not consistent and appears to be intended -the second opening rate command, whichever
	In regard to claim 10, the recitation, “where the rotation speed of the expansion unit is increased from a predetermined rotation speed before rotation speed increase of the expansion unit” is indefinite as there is no way to discern what is an increase of speed before the speed increase.  The recitation is circular and logically inconsistent and it is unclear how something can be before itself.
	In regard to claim 11, the recitation, “before stop” is indefinite since there is already a stop recited in claim 7 and it is unclear if this is the same or another stop.
The recitation, “at stop” is indefinite since there is already a stop recited in claim 7 and it is unclear if this is the same or another stop.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto (JP 2016-183827) provided by the applicant with translation.
	In regard to claim 7, Sakamoto teaches a method (see whole disclosure) of controlling a raw material gas liquefying device (fig. 1) including:
a feed line (110, para. 20) which feeds a raw material gas (hydrogen, para. 1) whose boiling temperature is lower than a boiling temperature of nitrogen (inherent to hydrogen; para. 19); 
a refrigerant circulation line (130, para. 21) which circulates a refrigerant (hydrogen, para. 22) for cooling the raw material gas (hydrogen), the refrigerant circulation line (130) including an expansion unit (141) that comprises at least an expansion turbine (137, 138) which expands the refrigerant to generate cryogenic energy (para. 23), and 
an expansion unit entrance valve (137a, 138a) provided at an entrance side of the expansion unit (141); 
a heat exchanger (180a-g at least) which exchanges heat between the raw material gas and the refrigerant; 
a cooler (171, 180b, para. 21) which performs initial cooling of the raw material gas (hydrogen) and the refrigerant (hydrogen) by heat exchange with liquid nitrogen (liquid nitrogen, para. 21); and 
a controller (150) which controls operations associated with the feed line (110) and the refrigerant circulation line (130) (para. 20, 42, 43), 
the method comprising: manipulating an opening rate (para. 29 “adjusting the opening degree of 137a”) of the expansion unit entrance valve (137a, 138a, 137c, 138c) and performing a feedback control so that a rotation speed (para. 49 “speed” of rotor; para. 56 “initial start rotational speed”, para. 60) of the expansion unit (141) reaches a predetermined target value (para. 49, rated speed reached; para. 56 “initial start rotational speed” attained, para. 60), at start-up (para. 49, 56, 60) and stop (para.67, 68, 70-72) of the expansion unit (141).  
	In regard to claim 8, Sakamoto teaches that before the start-up of the expansion unit (140), a flow rate of the refrigerant flowing into the expansion unit (140) is controlled to reach a predetermined initial cooling flow rate (para. 49, 50 flow through seals and gas bearings for initial cooling) which does not rotate the expansion unit (140) by manipulating the opening rate of the expansion unit entrance valve (137a, 138a, 137c, 138c) (para. 49, 50 inlet valve is closed and flow) so that the refrigerant which has gone through an initial cooling (para. 49, 50, initial cooling) and has the predetermined initial cooling flow rate introduced into the expansion unit (140) (para. 49, 50 flow rate into the seals and gas bearings).  
	In regard to claim 9, Sakamoto teaches that at the start-up of the expansion unit (140) (para. 56 “turbine started”), a first opening rate command for the expansion unit entrance valve (137a, 138a, 137c, 138c) is generated with reference to a predetermined valve opening rate schedule (para. 56 “starting opening degree 2”) which increases the rotation speed of the expansion unit (140) to a predetermined maximum rotation speed set value (para. 56 “initial start rotational speed”) which is lower than a critical speed zone (para. 55 operates below “critical speed region”) of the expansion unit (140), a second opening rate command for the expansion unit entrance valve (137a, 138a, 137c, 138c) is generated so that the rotation speed of the expansion unit (140) reaches the predetermined maximum rotation speed set value which is the target value (para. 56 “initial start rotational speed”), and the opening rate of the expansion unit entrance valve (137a, 138a, 137c, 138c) is manipulated in response to one of the first opening rate command and the second opening rate command, whichever is smaller (para. 54-55 start opening degree 1 or start opening degree 2 so long as speed below critical speed region is achieved).  
	In regard to claim 10, Sakamoto teaches in a case where the rotation speed of the expansion unit (140) is increased from a predetermined rotation speed (para. 56 “initial start rotational speed”), which is   outside a critical speed zone (para. 55 “critical speed region”) of the expansion unit (140), to a rated rotation speed (a higher speed, also see para. 65 “rated speed”) of the expansion unit (140), at the start-up of the expansion unit (140), the target value (para. 59 speed target past critical speed region) is derived with reference to a predetermined rotation speed increase schedule (para. 59 sharp rise of speed past critical region, see figure 2) which increases the rotation speed of the expansion unit (140) while causing a temperature change of the heat exchanger (180a-g) (para. 56 cooling operation by the initial start rotation speed) which is associated with a change of the rotation speed of the expansion unit (140) to be within a predetermined allowable range (para.57 cool down is “sufficient”).  
	In regard to claim 11, Sakamoto teaches that in a case where the rotation speed of the expansion unit (140) is reduced from a rated rotation speed (rated speed, para. 65) of the expansion unit (140) to a predetermined rotation speed (para. 70 pre-stop opening degree) before the stop of the expansion unit (140), which is outside a critical speed zone (para. 55 “critical speed region”) of the expansion unit (140), at the stop of the expansion unit (140), the target value (para. 70 speed associated with opening degree 1 before stop) is derived with reference to a predetermined rotation speed reduction schedule (para. 70, 71 rate of rotation speed for stop) which reduces the rotation speed of the expansion unit (140) while causing a temperature change of the heat exchanger (180a-g) which is associated with a change of the rotation speed of the expansion unit (140) to be within a predetermined allowable range (para. 71 allowable range).  













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
April 27, 2022